Exhibit 10.1 AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT TO EMPLOYMENT AGREEMENT dated as of January 18, 2010 (this "Amendment"), is entered into by and between Louis E. Ryan (hereinafter called "Employee"), and St. Bernard Software, Inc. (hereinafter the "Employer"), with reference to the following: RECITALS WHEREAS, Employee and Employer entered into that certain Employment Agreement made as of January 15, 2009 (the “Agreement”); WHEREAS, Employee and Employer desire by this Amendment to amend, modify and supplement the Agreement as set forth herein, effective January 1, 2010 (the “Amendment Effective Date”). NOW, THEREFORE, in consideration of good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties to this Amendment, Employee and Employer hereby agree as follows: 1. Recitals. The Recitals set forth above are incorporated herein as though set forth in full herein. 2.
